DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on August 30, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 5-8 are pending.  Claims 5-8 are under consideration in the instant office action. Claims 1-4 are canceled. The examiner after reviewing applicant’s arguments and new claims and updating the search herein set forth a new rejection.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (US Patent No. 5980955, previously cited), Kawata et al. (US Patent No. 3798054, newly cited), Futter (US Patent No. 4168674, newly cited), Gutoff (Glass; Technology for Waterborne Coatings; ACS Symposium Series; American Chemical Society: Washington, DC, 1997, previously provided), and Bi et al. (Journal of Pharmaceutical Sciences, Vol. 88, No. 10, October 1999, pages 1004-1010), newly cited).
Applicant Claims
Applicant claims a method for accelerating sugar-coating formation.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Greenberg teaches a method for formation of a sugar alcohol coating comprising preparing a core material, preparing a sugar-coating liquid containing maltitol as a primary coating material and calcium lactate as a poorly water-soluble salt, and applying the sugar-coating liquid containing maltitol to the core material (claims 30 and 31). “For accelerating sugar-coating formation of sugar alcohol coating” is considered to be an intended use of the method that does not patentably distinguish the method steps. The coating composition is thus a composition for forming a sugar coating comprising maltitol and calcium lactate. Again, “For accelerating the sugar-coating formation of sugar alcohol” is considered to be an intended use of the method that does not patentably distinguish the composition. Greenberg also teaches the step of after applying the sugar-coating liquid, adding a powder coating formed from sugar alcohols including maltitol (column 6, lines 64-66). Greenberg also teaches that each component of the overall coating can be applied in a plurality of layers with the same or different compositions, where the plurality of layers is obtained by applying single coats, allowing the layers to dry, and then repeating the process  (column 7, lines 4-8). This renders obvious the step claim 7. The coatings of Greenberg are water-based (see examples of Greenberg).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Greenberg does not explicitly teach the amount of calcium lactate used. This deficiency is cured by the teachings of Kawata et al.
Kawata et al. teach a coated tablet wherein said coating comprises 40 to 70 percent sugar and 3 to 20% calcium lactate (see claim 1). A tablet according to claim 1 wherein the sugar is sucrose (see claim 2). A tablet according to claim 1 wherein sugar coating syrup colorants, opaquing agents, flavoring agents, thickening agents and mixtures thereof are added (claim 3).
Greenberg does not explicitly teach the step of covering is being performed by covering the opening of the sugar-coating pan with a wet towel. This deficiency is cured by the teachings of Futter, Gutoff, and Bi et al.
Gutoff teaches that for drying coatings formed from water-based solutions, moist drying conditions are used to accelerate drying (page 253), and also that using moist air during drying prevents skinning (abstract) and cracking (page 261).
Futter teaches tablets are coated by tumbling a batch of tablets in a rotating coating pan and subjecting the tablets while they are in the pan to a plurality of treatment steps. Each of these treatment steps consists of a plurality of treatment cycles each including a dosing period in which a measured quantity of tablet coating liquid is introduced into the pan, a drying period in which drying air is supplied to the interior of the pan and an intermediate mixing period during which the tablets tumble in contact with the already introduced coating liquid for a pre-set time and no drying air is supplied to the pan. The temperature of the batch of tablets being coating in the coating pan is sensed by a sensor. The temperature of the batch of tablets at the end of a pre-set time interval from the commencement of the drying period is stored in a memory device as a reference temperature. Whenever during any one cycle there is a preselected difference between the sensed temperature of tablets in the pan and the reference temperature stored in the memory devices a signal is produced. This signal is utilized to terminate the drying period of such cycle and to initiate the dosing period of the next cycle (see abstract). Such a coating operation is known. The present invention provides a means for controlling the supply of coating liquid and the application of drying air to a reproducible standard. The control means 6 is illustrated in detail in FIG. 2 and comprises a sheet metal housing at the front face of which is a control panel. The housing contains a plurality of adjustable electronic counting devices 7a and 7b and electronic or mechanical timers together with a pulse generator which operate an arrangement of relays and switches in a unit 9 to switch the coating liquid supply pump on and off as desired and to open or close the valve 4 controlling the application of hot drying air to the interior of the pan 1. The counting devices 7 are arranged in pairs (the counters of each pair being designated "a" and "b" in a sequence of channels to provide a variable pre-set number of dosage applications of different pre-set volumes and of different coating liquids if required. All the counting devices 7 are adjustable and the first one 7a of each pair may be pre-set to produce a desired number of cycles. The second counting device 7b of each pair controls the volume of coating liquid to be applied during each cycle of the channel containing that pair by connecting to a pulsating flow meter 10 located in the coating liquid feed line 11. Each cycle includes three periods, namely a dosing period in which the pump 2 is switched on to pump coating liquid into a predetermined position or positions in the pan 1, and intermediate delay or mixing period in which the tablets are tumbled in the pan 1 after the dosage application and which is adjustable by means of a panel-mounted timer 12, and a drying period in which the valve 4 to the hot air supply duct 3 is automatically opened to permit drying air to be blown across the surface of the mass of tablets tumbling in the pan 1 (column 2, lines 65-67 and column 3, lines 1-27). To make rapidly disintegrating tablets with sufficient mechanical integrity, tablets were prepared by compressing wet granules under low compression force and then drying the resulting wet mass in a circulating‐air oven (wet compression method). Lactose with various particle sizes was used as the excipient, and water was used as a wetting agent. The effect of drying time, compression force, size of lactose particles, and moisture content of wet granules on tablet properties indicated that the formation and disintegration time of tablets were related to the effect of the formation of solid bridges between lactose particles. By optimizing compression force, size of lactose particles, and moisture content of the granules, tablets meeting tensile strength greater than 0.5 MPa and disintegration time shorter than 15 s were obtained by the wet compression method.
Bi et al. teach to make rapidly disintegrating  tablets  with  sufficient mechanical  integrity,  tablets  were  prepared  by  compressing  wet granules under low compression force and then drying the resulting wet mass in a circulating-air oven (wet compression method). Lactose with various particle sizes was used as the excipient, and water was used as a wetting agent. The effect of drying time, compression force, size of  lactose  particles,  and  moisture  content  of  wet  granules  on tablet properties indicated that the formation and disintegration time of tablets were related to the effect of the formation of solid bridges between  lactose  particles.  By optimizing compression  force,  size  of lactose particles, and moisture content of the granules, tablets meeting tensile strength greater than 0.5 MPa and disintegration time shorter than 15 s were obtained by the wet compression method (see abstract). Kneading was performed in a multipurpose powder handling mill with the rotation speed of the paddles fixed at2000 rpm. Distilled water was added to 50 g of lactose powder in milliliter increments, and then the powder was agitated for 60 s. To ensure moisture homogeneity of the mixture, water addition and agitation processes were conducted alternately until the moisture content of the powder mass reached a predetermined value. The wet powder mass was then extruded through a sieve with a pore size of 710Ìm into a container which was then covered with a wet paper towel. The wall of the container was high enough to prevent the wet granules coming into direct contact with wet paper towel. Wet granules were then compressed into flat-faced tablets 10 mm in diameter using a hydraulic press. The necessary weight of wet granules was calculated from the true density of dry powder and the moisture content of the wet mass to make tablets with a dry weight of 300 mg. The wet tablets were dried in a circulating-air oven at 60 °C. After drying, the tablets were kept in a desiccator for 12 h at room temperature before testing of tablet properties. Wet lactose (450M) granules with a moisture content of 10% were placed in desiccators at 25 °C, each containing a different saturated solution of inorganic salt. The samples were weighed every 10 min, and the moisture loss at each relative humidity (RH) was calculated. The moisture loss of wet granules kept in a container covered with a wet paper towel (our manufacturing humidity conditions) was measured by the same method (see pages 1004).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize calcium lactate in coatings in amounts as recited in claim 8 Kawata et al. teach a coated tablet wherein said coating comprises 40 to 70 percent sugar and 3 to 20% calcium lactate (see claim 1). A tablet according to claim 1 wherein the sugar is sucrose (see claim 2). A tablet according to claim 1 wherein sugar coating syrup colorants, opaquing agents, flavoring agents, thickening agents and mixtures thereof are added (claim 3). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). It is within the purview of one of ordinary skill in the art to optimize the amounts as it is a result effective parameter. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Greenber and Kawata et al.  because both references teach calcium lactate and sugar based coatings.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize a covering while the liquid coating process is performed because Futter teaches tablets are coated by tumbling a batch of tablets in a rotating coating pan and subjecting the tablets while they are in the pan to a plurality of treatment steps. Each of these treatment steps consists of a plurality of treatment cycles each including a dosing period in which a measured quantity of tablet coating liquid is introduced into the pan, a drying period in which drying air is supplied to the interior of the pan and an intermediate mixing period during which the tablets tumble in contact with the already introduced coating liquid for a pre-set time and no drying air is supplied to the pan. The temperature of the batch of tablets being coating in the coating pan is sensed by a sensor. The temperature of the batch of tablets at the end of a pre-set time interval from the commencement of the drying period is stored in a memory device as a reference temperature. Whenever during any one cycle there is a preselected difference between the sensed temperature of tablets in the pan and the reference temperature stored in the memory devices a signal is produced. This signal is utilized to terminate the drying period of such cycle and to initiate the dosing period of the next cycle (see abstract). Such a coating operation is known. The present invention provides a means for controlling the supply of coating liquid and the application of drying air to a reproducible standard. One of ordinary skill in the art would have been motivated to cover or close the coating pan because Futter teaches that the control means 6 is illustrated in detail in FIG. 2 and comprises a sheet metal housing at the front face of which is a control panel. The housing contains a plurality of adjustable electronic counting devices 7a and 7b and electronic or mechanical timers together with a pulse generator which operate an arrangement of relays and switches in a unit 9 to switch the coating liquid supply pump on and off as desired and to open or close the valve 4 controlling the application of hot drying air to the interior of the pan 1. The counting devices 7 are arranged in pairs (the counters of each pair being designated "a" and "b" in a sequence of channels to provide a variable pre-set number of dosage applications of different pre-set volumes and of different coating liquids if required. All the counting devices 7 are adjustable and the first one 7a of each pair may be pre-set to produce a desired number of cycles. The second counting device 7b of each pair controls the volume of coating liquid to be applied during each cycle of the channel containing that pair by connecting to a pulsating flow meter 10 located in the coating liquid feed line 11. Each cycle includes three periods, namely a dosing period in which the pump 2 is switched on to pump coating liquid into a predetermined position or positions in the pan 1, and intermediate delay or mixing period in which the tablets are tumbled in the pan 1 after the dosage application and which is adjustable by means of a panel-mounted timer 12, and a drying period in which the valve 4 to the hot air supply duct 3 is automatically opened to permit drying air to be blown across the surface of the mass of tablets tumbling in the pan 1 (column 2, lines 65-67 and column 3, lines 1-27). One of ordinary skill in the art would have been motivated to utilize wet or moistened covering because Gutoff teaches that for drying coatings formed from water-based solutions, moist drying conditions are used to accelerate drying (page 253), and also that using moist air during drying prevents skinning (abstract) and cracking (page 261). The wet towel provides the needed moist. One of ordinary skill in the art would have been motivated to use a wet towel for covering the pan because Bi et al. teach to make rapidly disintegrating  tablets  with  sufficient mechanical  integrity,  tablets  were  prepared  by  compressing  wet granules under low compression force and then drying the resulting wet mass in a circulating-air oven (wet compression method). Lactose with various particle sizes was used as the excipient, and water was used as a wetting agent. The effect of drying time, compression force, size of  lactose  particles,  and  moisture  content  of  wet  granules  on tablet properties indicated that the formation and disintegration time of tablets were related to the effect of the formation of solid bridges between  lactose  particles.  By optimizing compression  force,  size  of lactose particles, and moisture content of the granules, tablets meeting tensile strength greater than 0.5 MPa and disintegration time shorter than 15 s were obtained by the wet compression method (see abstract). Kneading was performed in a multipurpose powder handling mill with the rotation speed of the paddles fixed at2000 rpm. Distilled water was added to 50 g of lactose powder in milliliter increments, and then the powder was agitated for 60 s. To ensure moisture homogeneity of the mixture, water addition and agitation processes were conducted alternately until the moisture content of the powder mass reached a predetermined value. The wet powder mass was then extruded through a sieve with a pore size of 710Ìm into a container which was then covered with a wet paper towel. The wall of the container was high enough to prevent the wet granules coming into direct contact with wet paper towel. Wet granules were then compressed into flat-faced tablets 10 mm in diameter using a hydraulic press. The necessary weight of wet granules was calculated from the true density of dry powder and the moisture content of the wet mass to make tablets with a dry weight of 300 mg. The wet tablets were dried in a circulating-air oven at 60 °C. After drying, the tablets were kept in a desiccator for 12 h at room temperature before testing of tablet properties. Wet lactose (450M) granules with a moisture content of 10% were placed in desiccators at 25 °C, each containing a different saturated solution of inorganic salt. The samples were weighed every 10 min, and the moisture loss at each relative humidity (RH) was calculated. The moisture loss of wet granules kept in a container covered with a wet paper towel (our manufacturing humidity conditions) was measured by the same method (see pages 1004). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings Greenber, Futter, Gutoff, and Bi et al. because Futter clearly teaches for the need to cover the pan while coating and Gutoff advises moist is needed while coating and Bi et al. teach wet paper towels provide moisture absorption properties and can be used as a cover.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619